DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hattori et al. (JP 2011-187285 A).
With regards to Claim 1, Hattori discloses a light source unit [Figures 1-19] including:
A light source part (10) that emits excitation light;
A light emitting part (14) that emits generated light by being irradiated with the excitation light;
A support part (20, 22) that guides the excitation light to the light emitting part while supporting the light emitting part; and
A reflective part [(12b) or (12)] provided on a back surface of the support part [back surface adjacent (16, 20)], the back surface being on a side opposite to an emission direction of the generated light [note Figures 1(a)].
With regards to Claim 2, Hattori discloses the reflective part [(12b) or (12)] being defined as a first reflective part [note Figure 15], the support part is provided with a second reflective part [e.g., (26)] on a side surface laid between a front surface in the emission direction and the back surface at a position different from an incident surface on which the excitation light from the light source part is incident [note Figure 15].
With regards to Claim 3, Hattori discloses the side surface being inclined in a state in which at least a portion of the side surface is directed toward the front surface [note Figure 15].
With regards to Claim 4, Hattori discloses the light emitting part (14) being a first light emitting part provided on the front surface, and the support part (20, 22) having a second light emitting part [e.g., (12a)] that emits generated light by irradiation between the first reflective part (12b) and the back surface with the excitation light [note Figure 15].
With regards to Claim 5, Hattori discloses the light emitting part (14) being a first light emitting part provided on a front surface of the support part in the emission direction [note Figure 15], and the first light emitting part is sectioned into two or more light emitting sections [note Figure 15: arbitrary], which emit the generated light having different colors in response to the excitation light [Paragraphs 49-52].
Claim 7 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tsutsumi (JP 2008-21578 A).
With regards to Claim 7, Tsutsumi discloses a light source unit [Figures 1-14] including:
A light source part (30, 31) that emits excitation light;
A light emitting part (20) that emits generated light by being irradiated with the excitation light;
An outer lens (70) that emits the generated light; and
A filter part that is provided in the outer lens and suppresses transmission of an ultraviolet ray [Paragraph 26].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Hattori et al. (JP 2011-187285 A) as applied to Claim 1 above, and further in view of Murahashi (JP 2000-326785 A).
With regards to Claim 6, Hattori discloses the claimed invention as cited above.  In addition, Hattori discloses the light source unit [note Figures 1-19], but does not specifically teach an outer lens that emits the generated light from the light source unit, wherein the outer lens is provided with a filter part that suppresses transmission of an ultraviolet ray.
Murahashi teaches a lens (17) that serves as a UV filter [Column 3, Lines 44-50].
	It would have been obvious to one ordinarily skilled in the art at the time of invention to have modified the light emitting device/light source unit of Hattori to have incorporated an outer lens with a filter part that suppresses transmission of ultraviolet rays, as taught in principle by Murahashi, in order to remove the unwanted ultraviolet ray(s).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M HAN whose telephone number is (571)272-2207. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane I Lee can be reached on 571-272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Tuesday, March 8, 2022

/Jason M Han/Primary Examiner, Art Unit 2875